Citation Nr: 1701706	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2014, the Board remanded these claims for additional development.  

As noted in the November 2014 Remand, the issues of entitlement to service connection for pseudofolliculitis barbae and whether new and material evidence had been submitted to reopen the claim for entitlement to service connection for a bilateral eye disorder have been raised by the record in a September 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder, is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDING OF FACT

Resolving all doubt in his favor, the Veteran's low back disorder is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a low back disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  He asserts his duties during service in the 82nd Airborne Division as a parachute jumper caused his current low back disorder.


Applicable Laws

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Initially, the Board notes that the Veteran has a post-service diagnosis of degenerative disc disease of the lumbar spine.  See March 2016 Disability Benefits Questionnaire (DBQ).  The Board therefore finds that the evidence demonstrates the Veteran has a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he was in the Airborne Division and suffered from low back pain during service.  Service treatment records verify that the Veteran served in the 82nd Airborne Division and he was Airborne qualified.  See e.g. April 1987 Report of Medical Examination, December 1987 treatment record.  Service treatment records also document that the Veteran sought treatment during service in September 1988 for low back pain.  He was instructed to take aspirin every 3 to 4 hours and to ice the area four times a day.  The physician noted that the Veteran was to complete physical training at his own pace, with no lifting for several days.  Therefore, based on the Veteran's statements and the documented low back pain during service, Shedden element (2) is met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's low back disorder had an onset during service or is causally due to service.   The Veteran testified that he began experiencing back pain during service, which has continued to date.  See April 2014 BVA Hearing Transcript, page 12.  Several family members also submitted statements detailing the onset of the Veteran's back pain as occurring during service and continuing after discharge from service.  See e.g. March 2006 statement from the Veteran's mother, March 2010 statements from Veteran's brother and father.  The Board also notes that the Veteran testified that he was treated immediately after discharge from service, by a private physician, in 1988.  Unfortunately, the RO was unable to obtain these records despite many efforts, due to the death of the physician.  

The Veteran's treating private physician submitted a statement in April 2016, indicating that the Veteran suffers from severe degenerative spine disease and stenosis.  The physician stated that since leaving service in 1988, the Veteran has been suffering from severe issues related to his spinal disease.  The physician opined that given the Veteran's history and imaging findings, it is likely that the Veteran's injuries sustained during active duty could have contributed to his current condition.

The Board also acknowledges the August 2008 VA examiner's opinion that the Veteran's current low back disorder is less likely as not caused by or a result of service.  The examiner opined that it was very difficult to relate one treatment of low back pain during service to his current back problems, as there was a lack of continuity of care.  The examiner stated that the Veteran did not provide any evidence of back problems from 1988 to 2002.  An identical opinion was provided in March 2010.

Additionally, in March 2016, a VA examiner opined that the Veteran's low back disorder is less likely than not caused by service.  The examiner noted that evidence of the Veteran's treatment directly after discharge from service was not available and that there was no evidence of medical record documentation available to establish the extent to which the back pain was thought due to the Veteran's construction job versus his prior injury.  The examiner failed to discuss VA Training Letter 02-04 regarding intervertebral disc syndrome, as directed in the November 2014 Board Remand.

The Board finds the April 2016 private physician's opinion at least as persuasive as the negative VA medical opinions.  Importantly, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Here, although the treatment records are no longer available, the Veteran has testified and submitted lay statements demonstrating that his low back pain began during service and has continued to date.  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a low back disorder.  The Veteran has a current diagnosis, documented low back pain during service, and a medical opinion that relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service connection for a low back disorder is granted.


ORDER

Entitlement to service connection for a low back disorder is granted.



REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  He asserts that his bilateral knee disorder is causally or etiologically due to being a paratrooper during service.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is diagnosed with degenerative joint disease of the bilateral knees.  See March 2010 VA examination.  The March 2010 VA examiner opined that the Veteran's bilateral knee disorder was less likely than not due to service.  The examiner explained that it was difficult to state whether the Veteran's current knee disorder was related to his time in service, as there was a lack of continuity of care.  The examiner stated that the Veteran did not provide any evidence of knee problems from 1988 to 2002.  

Importantly, the Veteran reported during the March 2010 VA examination that he experienced daily pain since discharge from service and had been treated by a physician 4-5 times a year since 1988.  Unfortunately, these records are unavailable.  However, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Board finds a remand is necessary to obtain a medical opinion that addresses this evidence.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the treatment records to provide a negative opinion).  

Additionally, the Board notes that as a result of this decision, the Veteran has been granted service connection for a low back disorder.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, a medical opinion must be obtained regarding whether the Veteran's bilateral knee disorder is proximately due to or aggravated by his service-connected low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's bilateral knee disorder.  If deemed necessary, afford the Veteran a VA examination for a bilateral knee disorder.  All indicated tests and studies should be accomplished, to include neurological testing, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral knee disorder is causally or etiologically due to service, to include his service as a paratrooper, or began within one year of discharge from service; and,

b) that the Veteran's bilateral knee disorder is proximately due to or aggravated (beyond a natural progression) by his low back disorder.

The examiner must offer comments and opinion on the Veteran's assertion that his bilateral knee disorder is causally due to the parachute jumps he performed during service.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss medical AND lay evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral knee disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claim. 

4.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


